DELAWARE POOLED® TRUST The Core Plus Fixed Income Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Focus Smid-Cap Growth Equity Portfolio The High-Yield Bond Portfolio The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio The Select 20 Portfolio (each, a “Fund” and collectively, the “Funds”) Supplement to the Portfolios’ Statement of Additional Information dated February 26, 2016 The following information replaces the Trustee share ownership table in the section in the Funds’ Statement of Additional Information entitled “Management of the Trust – Trustees and officers”: The following table shows each Trustee’s ownership of shares of the Funds and of shares of all Delaware Investments® Funds as of Dec. 31, 2015. Aggregate Dollar Range of Equity Securities in All Dollar Range of Equity Registered Investment Companies Overseen by Name Securities in the Funds Trustee in Family of Investment Companies1 Interested Trustee Shawn K. Lytle None None Independent Trustees Thomas L. Bennett None Over $100,000 Ann D. Borowiec None Over $100,000 Joseph W. Chow None Over $100,000 John A. Fry $1-$10,000 Delaware REIT Fund Over $100,000 Lucinda S. Landreth None Over $100,000 Frances A. Sevilla-Sacasa None Over $100,000 Thomas K. Whitford None Over $100,000 Janet L. Yeomans None Over $100,000 1 The ranges for equity securities ownership by each Trustee are: none; $1-$10,000; $10,001- $50,000; $50,001-$100,000; or over $100,000. Please keep this Supplement for future reference. This Supplement is dated March 28, 2016.
